 Case 11-34616        Doc 286         Filed 02/12/19 Entered 02/12/19 10:41:37     Desc Main
                                       Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                       )    No. 11-34616
                                             )
MOO & OINK, INC.,                            )    Chapter 7
                                             )
                        Debtor.              )    Honorable Jack B. Schmetterer
                                             )
                                             )
                                             )
                                             )

                                        PROOF OF SERVICE

TO:      See attached Service List.

         I, MICHAEL K. DESMOND, state that the Notice of Trustee’s Final Report and
Application for Compensation and Deadline to Object, was served upon the parties listed on the
Manual Notice List by depositing a copy of same in the U.S. Mail at 10 S. LaSalle Street,
Chicago, IL 60603 on February 12, 2019 before the hour of 5:00 p.m., proper postage prepaid.




Date: February 12, 2019                            Respectfully submitted,

                                                   MICHAEL K. DESMOND, not individually
                                                   but as Chapter 7 Trustee of the bankruptcy
                                                   estate of MOO & OINK, INC.


                                                   By:     Michael K. Desmond
                                                          Ch. 7 Trustee
Michael K. Desmond (IL ARDC #6208809)
FIGLIULO & SILVERMAN, P.C.
10 S. LaSalle Street, Suite 3600
Chicago, Illinois 60603
Tel: (312) 251-5287
Fax: (312) 251-4610
 Case 11-34616        Doc 286     Filed 02/12/19 Entered 02/12/19 10:41:37             Desc Main
                                   Document     Page 2 of 10


                                         SERVICE LIST

Mailing Information for Case 11-34616

Electronic Mail Notice List (as of 2-11-2019)

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   David A Adelman adelman@pacaenforcer.com, adelman@adelmanlawoffices.com
   •   Thomas J. Angell tangell@jbosh.com
   •   Courtney E Barr cbarr@lockelord.com, chicagodocket@lockelord.com;
       pwilliams@lockelord.com
   •   Paul M Bauch pbauch@lakelaw.com, smohan@lakelaw.com
   •   Kori M Bazanos kori@bazanoslaw.com
   •   Harry Channon hchannon@ralaw.com, ncapps@ralaw.com;blawrence@ralaw.com;
       casedocket@ralaw.com
   •   Michael R Collins michael.collins@collinsandcollins.com,
       eric.anderson@collinsandcollins.com
   •   Michael R Collins michael.collins@collinsandcollins.com,
       eric.anderson@collinsandcollins.com
   •   John S. Delnero jdelnero@pedersenhoupt.com, koblazny@pedersenhoupt.com
   •   Michael K Desmond mkd.trustee@fslegal.com, IL23@ecfcbis.com
   •   Michael K Desmond mdesmond@fslegal.com, dorisbay@fslegal.com
   •   Elizabeth J Fragale fragale711@gmail.com
   •   Joseph D Frank jfrank@fgllp.com, jkleinman@fgllp.com;mmatlock@fgllp.com;
       csucic@fgllp.com;csmith@fgllp.com
   •   Justin M Herzog jherzog@fslegal.com
   •   M. Garrett Hohimer ghohimer@jbosh.com
   •   David Huffman-Gottschling davidhg@jbosh.com
   •   Scott E Jensen sjensen@mjwchicago.com
   •   Jeremy C Kleinman jkleinman@fgllp.com, mmatlock@fgllp.com;csmith@fgllp.com;
       csucic@fgllp.com
   •   Stephen M. Komie stephen_m_komie@komie-and-associates.com
   •   Gina B Krol gkrol@cohenandkrol.com, gkrol@cohenandkrol.com;
       acartwright@cohenandkrol.com; jneiman@cohenandkrol.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Kenneth A. Michaels kmichaels@lakelaw.com, smohan@lakelaw.com;
       cf@lakelaw.com
   •   Brian Raynor braynor@lockelord.com, docket@lockelord.com
   •   Travis Rojakovick trojakovick@lockelord.com
   •   Carolina Y. Sales csales@lakelaw.com, smohan@lakelaw.com
   •   Elizabeth Schutte eschutte@bakerlaw.com
   •   Bruce E de'Medici bdemedici@gmail.com
Case 11-34616    Doc 286    Filed 02/12/19 Entered 02/12/19 10:41:37     Desc Main
                             Document     Page 3 of 10


                             MANUAL SERVICE LIST

    UFCW Local 1546 Pension                       Mort Levy
    1649 W. Adams                                 1036 Stratford Road
    Chicago, IL 60612                             Deerfield, IL 60015

    Barry Lezak                                   Harvey Lezak
    90 Cody Court                                 1520 Lori-Lynn Lane
    Deerfield, IL 60015                           Northbrook, IL 60062

    Nealey Foods, Inc.                            Calumet Meat Company
    900 W Fulton Market                           c/o Silverman Consulting
    Chicago, IL 60607                             5750 Old Orchard Rd., Suite 520
                                                  Skokie, IL 60077

    Dutch Farms, Inc.                             Steven A. Nerger
    39393 Eagleway                                Silverman Consulting
    Chicago, IL 60678                             5750 Old Orchard Road, Suite 520
                                                  Skokie, IL 60077

    Consolidated Catfish Producers                Fox De Luxe
    MSC 30548                                     370 N. Morgan
    P.O. Box 415000                               Chicago, IL 60607
    Nashville, IL 37241

    Ken Young Food Distributors                   First Insurance Funding Corp.
    12842 S. Western Avenue                       450 Skokie Blvd. Suite 1000
    Blue Island, IL 60406                         P.O. Box 3306
                                                  Northbrook, IL 60065

    Frito-Lay, Inc.                               IL Dept. of Employment
    P.O. Box 643103                               P.O. Box 803412
    Pittsburgh, PA 15264                          Chicago, IL 60680

    Gusto Packing, Inc.                           The American Bottling Company
    2125 Rochester Drive                          21431 Network Place
    Montgomery, IL 60538                          Chicago, IL 60673

    IBC Wonder Bread                              Cargill Food Distributors
    34007 Eagle Way                               c/o Bank of America – Chicago
    Chicago, IL 60678                             P.O. Box 98220
                                                  Chicago, IL 60693
    Variety Meat Company                          Richard J. Firfer
    835 Wayman Street                             Belongia, Shapiro & Franklin LLP
    Chicago, IL 60607                             20 S Clark St Suite 300
                                                  Chicago, IL 60603
Case 11-34616    Doc 286    Filed 02/12/19 Entered 02/12/19 10:41:37       Desc Main
                             Document     Page 4 of 10




    Mark R. Mandell                               John Johnson
    Mandell Advisory Group Ltd.                   c/o Ivan M. Rittenberg
    95 Revere Dr.                                 Rittenberg & Buffen
    Northbrook, IL 60062                          309 W. Washington St.,
                                                  Chicago, IL 60606

    Savage Poultry, Inc.                          Shuntay Brown
    1310 Pine St.                                 13701 S. Stewart St.
    Delmar, MD 21875                              Riverdale, IL 60827

    Browder Training and Security                 Silverman Consulting
    Academy                                       5750 Old Orchard Rd., Suite 520
    38393 Eagleway                                Skokie, IL 60077
    Chicago, IL 60678
       Case 11-34616    Doc 286   Filed 02/12/19 Entered 02/12/19 10:41:37   Desc Main
                                   Document     Page 5 of 10


                          ALL CREDITORS WHO FILED CLAIMS



MCKEE FOOD CORP                                    FEDEX TECH CONNECT INC
PO BOX 75                                          AS ASSIGNEE OF FEDEX
COLLEGEDALE TN 37315                               3965 AIRWAYS BLVD MODULE G 3RD FLR
Claim 1                                            MEMPHIS TN 38115
                                                   Claim 2


CIT TECHNOLOGY FINANCING SERVICES INC              DUTCH FARMS INC
BANKRUPTCY PROCESSING SOLUTIONS INC                C/O COLLINS & COLLINS
1162 E SONTERRA BLVD STE 130                       8 S MICHIGAN AVE STE 1414
SAN ANTONIO TX 78258                               CHICAGO IL 60603
Claim 3, 4                                         Claim 5


ALTA INDUSTRIAL EQUIPMENT CO LLC                   WELLS FARGO EQUIPMENT FINANCE
28775 BECK RD                                      DIV OF WELLS FARGO BANK NA
WIXOM MI 48393                                     300 TRI-STATE INTERNATIONAL STE 400
Claim 6                                            LINCOLNSHIRE IL 60069
                                                   Claim 7


COOKIE SPECIALITIES INC                            BAKEMARK USA
482 N MILWAUKEE AVE                                N 92 W14401 ANTHONY
WHEELING IL 60090                                  MENOMONEE FALLS WI 53051
Claim 8                                            Claim 9



ILPRO OF ILLINOIS LLC                              LIBERTY MUTUAL INS CO
DBA/ GROVE MEAT CO                                 ATTN: CUSTOMER ACCTG SERVS
2222 W GROVE ST                                    100 LIBERTY WAY
BLUE ISLAND IL 60406                               PO BOX 1525
Claim 10                                           DOVER NH 03820-1525
                                                   Claim 11

SOUTHFRESH AQUACULTURE LLC                         SPECIALTY FOODS GROUP INC
COFACE NORTH AMERICA INSURANCE CO                  21 ENTERPRISE PKWY STE 400
50 MILLSTONE RD BLDG 100 STE 360                   HAMPTON VA 23666
EAST WINDSOR NJ 08520                              Claim 13
Claim 12
       Case 11-34616   Doc 286   Filed 02/12/19 Entered 02/12/19 10:41:37   Desc Main
                                  Document     Page 6 of 10



PITNEY BOWES GLOBAL FINANCIAL SERVS               RUG DOCTOR INC
27 WATERVIEW DR                                   4701 OLD SHEPARD PL
SHELTON CT 06484                                  (CLAIM 15)
Claim 14



GREAT LAKES COOKIES                               SUPREME LOBSTER AND SEAFOOD CO
PO BOX 1490                                       JACQUELINE SYLENKO CREDIT MGR
BELTON MO 64012                                   220 E NORTH AVE
Claim 16                                          VILLA PARK IL 60181
                                                  Claim 17


ATLAS TOYOTA MATERIAL HANDLING LLC                EULER HERMES ACI
5050 N RIVER RD                                   ASSIGNEE OF WESTERN EDGE INC
SCHILLER PARK IL 60176                            800 RED BROOK BLVD
Claim 18                                          OWINGS MILLS MD 21117
                                                  Claim 19


MUZAK LLC                                         WILLIAMS COUNTRY SAUSAGE
C/O BRIDGETANN OXENDINE                           5132 OLD TROY HICKMAN RD
3318 LAKEMONT BLVD                                UNION CITY TN 38261
FORT MILL SC 29708                                Claim 21
Claim 20


NORTH WEST ENTERPRISE                             US DEPT OF LABOR
900 LUNT AVE                                      EMPLOYEE BENEFITS SECURITY ADMIN
ELK GROVE VILLAGE IL 60007                        230 S DEARBRON ST STE 2160
Claim 22                                          CHICAGO IL 60604
                                                  Claim 23


SAVAGE POULTRY INC                                CONSOLIDATED CATFISH CO LLC
EULER HERMES ACI-AGENT                            EULER HERMES ACI-AGENT
800 RED BROOK BLVD                                800 RED BROOK BLVD
OWINGS MILLS MD 21117                             OWINGS MILLS MD 21117
Claim 24                                          Claim 25
      Case 11-34616    Doc 286   Filed 02/12/19 Entered 02/12/19 10:41:37   Desc Main
                                  Document     Page 7 of 10



JOHN JOHNSON/STEVEN R SAKS                        HOME JUICE – NATIONAL BEVERAGE CORP
RITTENBERG BUFFEN GULBRANDEN                      8100 SW TENTH ST
 ROBINSON & SAKS                                  FORT LAUDERDALE FL 33324
309 W WASHINGTON ST STE 900                       Claim 27
CHICAGO IL 60606
Claim 26

MCMASTER-CARR SUPPLY CO                           OTIS ELEVATOR CO
PO BOX 4355                                       ATTN TREASURY SERV-CREDIT/COLLECT
CHICAGO IL 60680-9600                             1 FARMS SPRING 1ST FL
Claim 28                                          FARMINGTON CT 06032
                                                  Claim 29


CASTELLA IMPORTS INC                              KELLY EISENBERG
60 DAVIDS DR                                      KELLY CORNED BEEF CO
HAUPPAUGE NY 11788                                3531 N ELSTON AVE
Claim 30                                          CHICAGO IL 60618
                                                  Claim 31


CFC INC                                           NEALEY FOODS
D/B/A COLUMBUS VEGETABLE OILS                     900 W FULTON MARKET
30 E OAKTON                                       CHICAGO IL 60607
DES PLAINES IN 60018                              Claim 33
Claim 32


CHAMPION ENERGY SERVICES LLC                      CROWN EQUIPMENT CORP
C/O SHEILA WHITE                                  102 S WASINGTON ST
13831 NW FREEWAY STE 500                          NEW BREMEN OH 45869
HOUSTON TX 77040                                  Claim 35, 36
Claim 34


ALLIED WASTE SERVICES                             SARA LEE CORP
2608 S DAMEN AVE                                  3301 RIDER TRAIL SOUTH
CHICAGO IL 60608-5209                             EARTH CITY MO 63045
Claim 37                                          Claim 38
       Case 11-34616   Doc 286   Filed 02/12/19 Entered 02/12/19 10:41:37   Desc Main
                                  Document     Page 8 of 10



COMMONWEALTH EDISON                               INTERNAL REVENUE SERVICE
3 LINCOLN CENTRE                                  PO BOX 7346
OAKBROOK TERRACE IL 60181                         PHILADELPHIA PA 19101-7436
ATTN: BANKRUPTCY DEPT                             Claim 40, 123
Claim 39, 49


IB OF T UNION LOCAL710 PENSION FUND               ILL DEPT OF EMPLOYMENT SECURITY
ADMINISTRATOR                                     ATTN BANKRUPTCY UNIT – 10TH FLR
9000 W 187TH ST 2ND FL                            33 S STATE ST
MOKENA IL 60448                                   CHICAGO IL 60603
Claim 41                                          Claim 42


APACHE SUPPLY                                     KEN YOUNG FOOD DISTRIBUTORS INC
C/O DOUG MACPHERSON                               12842 S WESTERN AVE
324 N LAPORTE                                     BLUE ISLAND IL 60406
NORTHLAKE IL 60164                                Claim 44
Claim 43

FRITO-LAY INC                                     BIMBO FOODS INC
PO BOX 660228                                     PO BOX 110
DALLAS TX 75266-0228                              1810 W RIDGE PIKE
Claim 45                                          NORRISTOWN PA 19428
                                                  Claim 46

WESTERN EDGE INC                                  BOTTLING GROUP LLC
EULER HERMES ACI-AGENT                            D/B/A PEPSI BEVERAGES
800 RED BROOK BLVD                                FRANK/GECKER
OWINGS MILLS MD 21117                             325 N LASALLE ST STE 625
Claim 47                                          CHICAGO IL 60654
                                                  Claim 48

AMERICAN EXPRESS BANK FSB                         WIRTZ RENTALS CO
C/O BECKET AND LEE LLP                            1045 W 47TH ST
POB 3001                                          CHICAGO IL 60609
MALVERN PA 19355-0701                             Claim 51
Claim 50

BIRDIE PAK PRODUCTS INC                           SPECIALTY FOOD DISTRIBUTION CO LLC
3925 W 31ST ST                                    HEATHER M HUNT LAW SC
CHICAGO IL 60623                                  PO BOX 370
Claim 52                                          CHIPPPEWA FALLS WI 54729
                                                  Claim 53
       Case 11-34616      Doc 286   Filed 02/12/19 Entered 02/12/19 10:41:37           Desc Main
                                     Document     Page 9 of 10



ILLINOIS DEPT OF REVENUE                             IBC SALES CORP
BANKRUPTCY SECTION                                   HOSTESS BRANDS
PO BOX 64338                                         PO BOX 419627
CHICAGO IL 60664-0338                                KANSAS CITY MO 64141-6627
Claim 54                                             Claim 55


HOBART SERVICE                                       C & C DAIRY INC
DIV OF ITW FOOD EQUIP GRP LC                         101 N WACKER DR STE 101
ATTN ANITA CLUTTER                                   CHICAGO IL 60606
710 S RIDGE AVE                                      Claim 57
TROY OH 45373
Claim 56

WASTE MANAGEMENT                                     PARKER HOUSE SAUSAGE CO
2625 W GRANDVIEW RD STE 150                          C/O NANCY PETERMAN
PHOENIX AZ 85023                                     GREENBERG TRAURIG LLP
Claim 58                                             77 W WACKER DR STE 3100
                                                     CHICAGO IL 60601
                                                     Claim 59

UFCW LOCAL 1546 WELFARE FUND                         FIRST MIDWEST BANK
C/O ROBERT GREENBERG                                 C/O COURTNEY E BARR
ASHER GITTLER & D’ALBA LTD                           LOCKE LORD LLP
200 W JACKSON BLVD STE 1900                          111 S WACKER DR
CHICAGO IL 60606                                     CHICAGO IL 60606
Claim 60                                             Claim 61

FOUR STAR FOODS                                      ERNESTO D BORGES JR. PC
C/O BRYAN E MINIER                                   10 S MADISON ST 23RD FLR
                                                     CHICAGO IL 60643
PEDERSEN & HOUPT                                     Claim 63,64,65,66,67,69,70,71,72,73,74,75,76,77,
161 N CLARK ST STE 3100                              78,79,80,81,82,83,84,93,94,95,96,97,98,100,102,103,105,106,
CHICAGO IL 60601-3242                                107,108,109,110,111,112,114,115,116,117,118,119
Claim 62

BENOIT JEAN-BAPTIST                                  VARIETY MEAT CO
4532 S HONORE                                        C/O RIEBANDT & DEWALD PC
CHICAGO IL 60609                                     PO BOX 1880
Claim 68                                             ARLINGTON HEIGHTS IL 60006
                                                     Claim 85
       Case 11-34616   Doc 286   Filed 02/12/19 Entered 02/12/19 10:41:37   Desc Main
                                 Document      Page 10 of 10



UFCW LOCAL 1546 PENSION FUND                      SWAGGER FOODS CORP
C/O THOMAS J ANGELL                               900 CORPORATE WOODS PKWY
JACOBS BURNS ORLOVE & HERNANDEZ                   VERNON HILLS IL 60061
122 S MICHIGAN AVE STE 1720                       Claim 89
CHICAGO IL 60603
Claim 86,87,88,113

RICOH AMERICAS CORP                               BARRY LEZAK
RECOVERY & BANKRUPTCY GROUP                       STEPHEN M KOMIE ESQ
3920 ARKWRIGHT RD STE 400                         ONE N LASALLE ST STE 4200
MACON GA 31210                                    CHICAGO IL 60602
Claim 90                                          Claim 91


GLORIOUS CLARK                                    VICTOR RAY FORD
14623 GREEN ST                                    8116 S HOUSTON
HARVEY IL 60426                                   CHICAGO IL 60617
Claim 92                                          Claim 99

HUBERT COMPANY LLC                                JAMES L BOND JR
9555 DRY FORD RD                                  2827 W 173RD ST
HARRISON OH 45030                                 HAZEL CREST IL 60429-1701
Claim 101                                         Claim 104


GREENBERG TRAURIG LLP                             FIRST INSURANCE FUNDING CORP
77 W WACKER DR STE 3100                           450 SKOKIE BLVD STE 1000
CHICAGO IL 60601                                  NORTHBROOK IL 60062
Claim 120                                         Claim 121



WINDY CITY FOOD DISTRIBUTORS INC
COLLINS & COLLINS
8 S MICHIGAN AVE STE 1414
CHICAGO IL 60603
Claim 122
